Title: To Alexander Hamilton from Daniel C. Brent, 16 July 1798
From: Brent, Daniel C.
To: Hamilton, Alexander


Woodstock [Virginia] July 16, 1798. “In a letter which I had the Honor of receiving from you, dated the 26th of Decemr 1793 … you did me the favor to assure me that … I might at all times consider myself as entitled to your good Offices, whenever they could be useful to me … and as I am desirous of obtaining an appointment under the Government at this time, you will give me leave therefore to ask the favor of you to furnish me with letters of recommendation to such of the Executive officers at Phila, including the President, as you shall think proper, to be made use of by myself.…”
